DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/27/2021.
Claims 1-20 are pending.
Claim 1 is amended.

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

Applicant’s arguments are primarily focused on that the applied prior art by Schuette does not teach a) “any type of limitation on a duration for the access to the network by the first responder in response to the emergency signal” b) “receiving from the remote emergency service, an authorized login to temporarily transfer to the remote emergency service, control of a building automation system of the building to respond to the detected emergency, as claimed by the Applicant” and c) “disabling the temporary transfer of control to the remote emergency service of the building automation system, after the detected emergency has been resolved, as claimed by the Applicant.” Applicant also argues that the applied prior art reference by Thornton does not teach d) “receiving from the remote emergency service, an authorized login to temporarily transfer to the remote emergency service, control of a building automation system of the building to respond to the detected emergency, as claimed by the Applicant” and e) “disabling the temporary transfer of control to the remote emergency service of the building automation system, after the detected emergency has been resolved, as claimed by the Applicant.” 

	The Examiner respectfully disagrees. 
Regarding Schette, the reference teaches that during and emergency (see P27), first responders are during an emergency. As such, it is evident that Schuette does teach a) a duration in which first responders are given access to the building networks, b) that first responders are connected and the ones authorized to connect to building networks, and c) that the connection is not indefinite, meaning the connection is disabled and used temporarily during emergencies. 
Regarding Thornton, the references teaches on paragraph 30 that a network is a building network is accessed by first responders during emergencies, therefore the access is also temporary during emergencies. Additionally, paragraph 30 makes obvious the use of passwords to access a network. Paragraphs 34, 35, and 42, establish that authorized personnel, such as first responders, are given access to building equipment including for control of video feeds, loud speakers, and cameras during an emergency. Paragraphs 86, 88 and 90 also state that those requiring access during emergency events are permitted so through authentication page, and that the network can restricted and limited. As such, Thornton does teach or make obvious d) an authorized login being received that permits transfer of building control and e) temporary access during emergencies and disabling a connection by not making a network available. Therefore, Schuette and Thorton do teach the limitations in question, even though the claims are not specific in the form of disabling, how an emergency duration is specifically determined or enforced, or how authorization is enforced. For these reasons the rejection is maintained. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No. 2009/0034414 to Schuette et al., (hereinafter Schuette) or, in the alternative, US Patent Publication No. 2018/0276960 to Thornton et al., (hereinafter Thornton).


Regarding claim 1, Schuette teaches server, comprising: 
at least one processor (Processor, see P37, 36, Schuette); at least one memory, including computer program code, wherein the computer program code (Memory and program code, see P37-39, Schuette), when executed by operation of the at least one processor, causes an operation to be performed comprising: 
determining, by the server, an emergency in a building, based on detection of the emergency by one or more sensors distributed at respective locations in the building (Emergency situation detected by use of sensors in a building, see P25, Schuette); 
transmitting, by the server, over a communications medium, to a remote emergency service, an alert of the detected emergency, in response to the detection of the emergency (First responder service is alerted of emergency via communications network, see P26-27, P20, Schuette); 
receiving, by the server, over a communications medium, from the remote emergency service, an authorized login to temporarily transfer to the remote emergency service control of a building automation system of the building to respond to the detected emergency (First responder service is allowed to connect through a secured connection to building system so as to obtain information and interact with building network to perform required functions, see P20, 19, P27, p26, Schuette); 
causing, by the server via a communications medium, transmission of a command from the remote emergency service directed to one or more devices in the building automation system, wherein the command, when received by the one or more devices, modifies operation of the one or more devices (First responder service is able to perform required functions (i.e. modify operation) during emergency by use of building network system, see P19-20, P27, p26, Schuette); 
First responder service is able to perform required functions (i.e. modify operation) during emergency by use of building network system, meaning that commands are sent and received, see P19-20, P27, p26, Schuette); 
and disabling, by the server, the temporary transfer of control to the remote emergency service of the building automation system, after the detected emergency has been resolved (First responder service connects during emergency situations, implying connection is disabled during non-emergency (i.e. resolved) situations, see P29, P26, 43, Schuette).

	Although Schuette is seen to explicitly and implicitly teach all the limitation in question as noted above, Thornton from the same or similar field of emergency systems, more explicitly teaches an authorized login and sending commands and controlling devices during an emergency (First responders service is able to connect to a building network by authenticated login be means of password protection, and control device functions during an emergency situation, see P30, p34-35, p42, p38, p88, 90, Thornton. NOTE that various other references cited in relevant prior art of the instant office action also teach providing control of building devices, internet based communications, status information, maps, etc.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating authenticated login and control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to better protect system access to authorized personnel by implementing authentication, and to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation (see P30, 88, P34-35, P44, Thornton; P20, P27, Schuette). 


Regarding claim 2, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed further comprising: transmitting, by a server, over an internet communications medium (Internet communications used for connections including first responders service to building systems during emergency to receive information and control, see P32, P38, 86, 88, Thorton), data specifying a depiction of a floor plan of the building displaying a current location of the emergency in the building in response to the receipt of the authorized login (First responders gain access to building information, including floor plans and emergency sensed condition information, where access is provide by authorized access, see P30, P34-35, P78, p60, fig. 10, 28, Thorton); and transmitting, by the server, over the internet communications medium, a representation of controls for controlling the one or more devices in the building automation system, the controls associated with the command directed to the one or more devices in the building automation system, the controls representing the one or more devices to enable the remote emergency service to activate the controls and transmit the command to control the one or more devices (Authorized users can access and control devices during an emergency through an interface control, such as microphones, cameras, detectors, speakers, etc., see Fig. 10, P88, P34-35, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating access to floor maps and devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to better guide and inform emergency personnel in an emergency situation, and to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 


Regarding claim 4, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address of a server, the server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed further comprising: receiving, by the server, over the internet communications medium, from the remote emergency service, a command directed to one or more devices in a building automation system (Authorized personnel are able to connect to and control devices of a building system by connecting to computing node via internet communications, see P32-35, 38, 42, P88, Fig. 10, Thornton); and issuing, by the server, the command directed to the one or more devices, via the building automation system (Control of devices in a building via internet means that commands are issued and directed to the devices in the building system, see P32-35, 38, 42,P88, Fig. 10, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 5, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address of a building automation system, the server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of at least one processor, causes an operation to be performed further comprising: causing, by the server via the internet communications medium, transmission by the emergency service of the command directed to the one or more devices, to the building automation system specified in the controls, in response to the transmission of the alert and the receipt of the authorized login (Authorized personnel are able to connect to building system to control devices of the building system during an emergency situation (i.e. in response to an alert) by connecting via internet communications. Controlling a device means that commands have been directed to the device, see P32-35, 38, 42, P88, P30, P90, Fig. 10, Thornton); causing, by the server via the internet communications medium, receipt of the command by the one or more devices in the building automation system, which was sent by the remote emergency service to the building automation system, in response to the causing of the remote emergency service to transmit the command to the building automation system (Devices are controlled via internet. A device that is controlled must have received a control command, see P32-35, 38, 42, P88, P30, P90, Fig. 10, Thornton). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 6, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address to access a router (Building system accessible by internet through routing, see P29, P38, 87, Thornton), a server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of at least one processor, causes an operation to be performed further comprising: causing, by the server via the internet communications medium, transmission by the remote emergency service of the command directed to the one or more devices, to the router accessible by the controls, in response to the transmission of the alert and the receipt of the authorized login (Authorized personnel are able to connect to building system to control devices of the building system during an emergency situation (i.e. in response to an alert) by connecting via internet communications and through a routing mechanism. Controlling a device means that commands have been directed to the device, see P32-35, 38, P29, 87, 42, P88, 58, 66, P30, P90, Fig. 10, Thornton); causing, by the server via the internet communications medium, receipt of the command by the one or more devices in the building automation system, which was sent by the remote emergency service to the router, in response to the causing of the remote emergency service to transmit the command to the router (Devices are controlled via internet and through routing mechanism. A device that is controlled must have received a control command, see P32-35, 38, P29, 87, 42, P88, 58, 66, P30, P90, Fig. 10, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices through router, as taught by Thornton.  
see P38, P29, P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 7, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Schuette further teaches wherein controls for controlling one or more devices in a building automation system specify at least one of sprinkler control devices, door-lock control devices, gas valve control devices, emergency lock control devices, lighting control devices, public-address system control devices, or heating-ventilation-air-conditioning system control devices (Devices for control include sprinklers, ventilation, etc., see P19, Schuette).
	Thorton further teaches controlling one or more devices in a building automation system specifying internet addresses (Device control, including speakers that allow publicly addressing people, are accessible via internet addressing protocol, see P88, P38, P86, P32-35, 42, P30, P90, Fig. 10, Thornton)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating internet based control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means that allows connectivity (see P38, P30, P86, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5 and 6.


Regarding claim 20, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein a depiction of a floor plan of a building for display to a remote emergency service is different than a depiction of the floor plan of the building seen by operators at a building automation system (Different displays can be provided, see P88, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating different display depictions, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit different classes of authorized personnel to access a defined amount or type of information as desired for each specific class (see P88, Thornton). 


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuette, in view of Thornton, and in further view of US Patent Publication No. 2020/0402192 to Dahm et al., .

Regarding claim 3, the combination of Schuette and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Schuette does not explicitly teach wherein a depiction of a floor plan of a building displays operational states of one or more devices managed by a building automation system for display to an remote emergency service.
However, Dahm, from the same or similar field of emergency systems, teaches a depiction of a floor plan of a building displays operational states of one or more devices managed by a building automation system for display to an remote emergency service (Web-based (i.e. internet based) floor plan provided to first responder service in an emergency, where the depiction of the floor plan includes relevant information of assets in a building and status information, see P5-6, 41, p37-38, clm 14, Abs, Dahm).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating status information, as taught by Dahm.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide personnel with relevant information during an emergency in more convenient consolidated manner (see P2, Dahm).

Claim 10 is rejected on the same grounds as claim 3.
Claim 17 is rejected on the same grounds as claim 3.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117